DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicants' amendment received on 04/04/2022.

Claim Status
Claims 1, 3-12 are currently presenting for examination.

This action has been made FINAL.

Response to Arguments
Applicants' arguments filed 04/04/2022 have been fully considered but are moot in view of the new ground(s) of rejection.

Claim Objections
Claims 1, 4, 5-7, 11 are objected to because of the following reasons:
For claim 1, 11, even though based on the indentation, Examiner knows that the limitation “based on…” is for the “performs resource reservation” step, Examiner recommends the use of a semicolon instead of a comma after “… for which resource reservation is required” to reduce confusion.
For claim 1, the phrase “method for transmitting and receiving” is unclear because the claim doesn’t include any transmitting step.
For claim 4, the phrase “wherein when performing the handover” is unclear because claim 1 only mentions “allows a handover” and not perform.
For claims 5-6, there seem to be lack of antecedent basis issues (or typographical error) for the phrases “the resource reservation start timing” and “the resource reservation termination timing”.
For claim 7, there seem to be lack of antecedent basis issues (or typographical error) for the phrase “the at least one NG-RAN”.
Examiner also recommends Applicants to recheck the claim language for other possible antecedent basis issues.
Appropriate correction is required.

Drawings
The drawings (04/04/2022) are objected to because Figures 8-13 contain blurry texts.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 3-12 contain the following limitations which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention:
“based on that the NG-RAN is on a moving path of a user equipment (UE) and reception of the QoS reservation profile, the NG-RAN performs resource reservation for the Flow or the PDU session and allows a handover related to the Flow or PDU session” (claim 1, 12)
Specifically, nowhere in the specification are there anything regarding “based on that the NG-RAN is on a moving path of a user equipment (UE)… the NG-RAN performs resource reservation for the Flow or the PDU session and allows a handover related to the Flow or PDU session”.
In fact, the specification only mentions “selecting, by the AMF, at least one next generation radio access network (NG-RAN) on a moving path of a user equipment (UE)” (see paragraph 17-18 of specification for example).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, US 2020/0229059 in view of Conway, US 2014/0315564.

For claim 1. Xu teaches: A method for transmitting and receiving, by next generation radio access network (NG-RAN), a signal to ensure connectivity in a wireless communication system, (Xu, fig 14, paragraph 409-414) the method comprising:
receiving, by the NG-RAN, a QoS (Quality of Service) reservation profile from an access and mobility management function (AMF), wherein the QoS reservation profile includes information on a Flow or PDU (Protocol Data Unit) session for which resource reservation is required, (Xu, fig 14, paragraph 409-414, “Step 1407: The AMF transmits a handover request message to the NG-RAN. This message contains PDU session information to be established. The information about the PDU session contains a session identifier, session Qos information, Qos flow information, uplink tunnel information for each session, a source-to-target transparent transmitter and/or Qos information of a Qos flow.”)
based on reception of the QoS reservation profile, the NG-RAN performs resource reservation for the Flow or the PDU session and allows a handover related to the Flow or PDU session. (Xu, fig 14, paragraph 409-414, “Step 1408: The NG-RAN transmits a handover request acknowledgement message to the AMF. This message contains one or more pieces of the following information: a target-to-source transparent transmitter, wherein the target-to-source transparent transmitter can further contain the mapping between a Qos flow in the PDU session and an EPS bearer, i.e., the identifier of the EPS bearer mapped by a Qos flow and/or the mapped Qos information; the target-to-source transparent transmitter can further contain information about a successfully established PDU session; and the PDU session information comprises a PDU session identifier and a list of identifiers of successfully established Qos flow in the PDU session; a list of PDU session information accepted to be established by the NG-RAN, wherein the list of PDU session information contains the PDU session identifier, downlink tunnel information for the PDU session over an NG3 interface, Qos flow information accepted in the PDU session, rejected Qos flow information, and tunnel information for data forwarding over the NG3 interface; for a successfully established Qos flow in a successfully established PDU session, if the a 5G-RAN has received a suggestion of downlink data forwarding given by the source base station, the 5G-RAN allocates, to the corresponding PDU session, tunnel information for data forwarding over the NG3 interface; and, for a successfully established Qos flow, if the 5G-RAN has received a proposal of downlink data forwarding given by the source base station and the data forwarding is possible, the 5G-RAN allocates, to the corresponding PDU session, tunnel information for data forwarding over the NG3 interface; a list of PDU session information rejected to be established by the NG-RAN, wherein the list of PDU session information contains the PDU session identifier and the causes for rejection.”)
Xu doesn’t teach: based on that the NG-RAN is on a moving path of a user equipment (UE) 
Conway from the same or similar fields of endeavor teaches: based on that the NG-RAN is on a moving path of a user equipment (UE) (Conway, fig 5, paragraph 41-59, “As shown in FIG. 5, process 500 may include receiving a request to reserve network resources for user device 210 (block 510)… For example, the request may include information indicating… a route (e.g., a starting location, a destination location, and/or a path for traveling from the starting location to the destination location) user device 210 will be traveling when utilizing the network resources, and/or information indicating a period of time during which user device 210 will utilize the network resources… For example, the request to reserve network resources may include resource information identifying a particular service to be provided to user device 210 for a particular period of time and at a particular location… In some implementations, base station 220 may determine that the request to reserve network resources is associated with network resources of another base station 220. For example, base station 220 may determine that network resources are to be reserved along a route of travel identified in the request. Base station 220 may determine that a first portion of the route of travel is associated with network resources of base station 220 and that a second portion of the route of travel is associated with network resources of another base station 220. Base station 220 may generate a first schedule allocating network resources of base station 220 along the first portion of the route of travel and may generate a second schedule allocating network resources of the other base station 220 along the second portion of the route of travel. In some implementations, base station 220 may send the second schedule to the other base station 220… For example, the schedule may include information identifying user device 210 (e.g., the identifier identifying the user and/or user device 210 included in the request to reserve network resources), information identifying the particular service, information identifying the particular location, and/or information identifying the particular period of time.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Conway into Xu, since Xu suggests a technique of resource allocation for user device by a base station, and Conway suggests the beneficial way of performing such resource allocation based on that the base station is on a moving path of the device to ensure that a user receives a particular quality of service and may allow for network resources to be more efficiently allocated among user devices (Conway, paragraph 11) in the analogous art of communication.

For claim 3. Xu and Conway disclose all the limitations of claim 2, and Xu further teaches: wherein the QoS reservation profile further includes at least one of information on the UE, information on required QoS, a resource reservation start timing, and a resource reservation termination timing. (Xu, fig 14, paragraph 409-414, “Step 1407: The AMF transmits a handover request message to the NG-RAN. This message contains PDU session information to be established. The information about the PDU session contains a session identifier, session Qos information, Qos flow information, uplink tunnel information for each session, a source-to-target transparent transmitter and/or Qos information of a Qos flow.”)

For claim 4. Xu and Conway disclose all the limitations of claim 3, however Xu doesn’t teach: wherein when performing the handover for the Flow or the PDU session, the NG-RAN determines a next target NG- RAN.
Conway from the same or similar fields of endeavor teaches: wherein when performing the handover for the Flow or the PDU session, the NG-RAN determines a next target NG- RAN. (Conway, fig 5, paragraph 41-59, “As shown in FIG. 5, process 500 may include receiving a request to reserve network resources for user device 210 (block 510)… For example, the request may include information indicating… a route (e.g., a starting location, a destination location, and/or a path for traveling from the starting location to the destination location) user device 210 will be traveling when utilizing the network resources, and/or information indicating a period of time during which user device 210 will utilize the network resources… For example, the request to reserve network resources may include resource information identifying a particular service to be provided to user device 210 for a particular period of time and at a particular location… In some implementations, base station 220 may determine that the request to reserve network resources is associated with network resources of another base station 220. For example, base station 220 may determine that network resources are to be reserved along a route of travel identified in the request. Base station 220 may determine that a first portion of the route of travel is associated with network resources of base station 220 and that a second portion of the route of travel is associated with network resources of another base station 220. Base station 220 may generate a first schedule allocating network resources of base station 220 along the first portion of the route of travel and may generate a second schedule allocating network resources of the other base station 220 along the second portion of the route of travel. In some implementations, base station 220 may send the second schedule to the other base station 220… For example, the schedule may include information identifying user device 210 (e.g., the identifier identifying the user and/or user device 210 included in the request to reserve network resources), information identifying the particular service, information identifying the particular location, and/or information identifying the particular period of time.”; what is being described here is clearly handover)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Conway into Xu, since Xu suggests a technique of resource allocation for user device by a base station, and Conway suggests the beneficial way of performing such resource allocation based on that the base station is on a moving path of the device and determine the next station for resource allocation along the path to ensure that a user receives a particular quality of service and may allow for network resources to be more efficiently allocated among user devices (Conway, paragraph 11) in the analogous art of communication.

For claim 5. Xu and Conway disclose all the limitations of claim 1, however Xu doesn’t teach: wherein the resource reservation is performed for a time duration between the resource reservation start timing and the resource reservation termination timing.
Conway from the same or similar fields of endeavor teaches: wherein the resource reservation is performed for a time duration between the resource reservation start timing and the resource reservation termination timing. (Conway, fig 5, paragraph 41-59, “As shown in FIG. 5, process 500 may include receiving a request to reserve network resources for user device 210 (block 510)… For example, the request may include information indicating… a route (e.g., a starting location, a destination location, and/or a path for traveling from the starting location to the destination location) user device 210 will be traveling when utilizing the network resources, and/or information indicating a period of time during which user device 210 will utilize the network resources… For example, the request to reserve network resources may include resource information identifying a particular service to be provided to user device 210 for a particular period of time and at a particular location… In some implementations, base station 220 may determine that the request to reserve network resources is associated with network resources of another base station 220. For example, base station 220 may determine that network resources are to be reserved along a route of travel identified in the request. Base station 220 may determine that a first portion of the route of travel is associated with network resources of base station 220 and that a second portion of the route of travel is associated with network resources of another base station 220. Base station 220 may generate a first schedule allocating network resources of base station 220 along the first portion of the route of travel and may generate a second schedule allocating network resources of the other base station 220 along the second portion of the route of travel. In some implementations, base station 220 may send the second schedule to the other base station 220… For example, the schedule may include information identifying user device 210 (e.g., the identifier identifying the user and/or user device 210 included in the request to reserve network resources), information identifying the particular service, information identifying the particular location, and/or information identifying the particular period of time.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Conway into Xu, since Xu suggests a technique of resource allocation for user device by a base station, and Conway suggests the beneficial way of performing such resource allocation for a time duration between the resource reservation start timing and the resource reservation termination timing to ensure that a user receives a particular quality of service and may allow for network resources to be more efficiently allocated among user devices (Conway, paragraph 11) in the analogous art of communication.

For claim 6. Xu and Conway disclose all the limitations of claim 1, however Xu doesn’t teach: wherein each of the resource reservation start timing and the resource reservation termination timing is set for each NG-RAN.
Conway from the same or similar fields of endeavor teaches: wherein each of the resource reservation start timing and the resource reservation termination timing is set for each NG-RAN. (Conway, fig 5, paragraph 41-59, “As shown in FIG. 5, process 500 may include receiving a request to reserve network resources for user device 210 (block 510)… For example, the request may include information indicating… a route (e.g., a starting location, a destination location, and/or a path for traveling from the starting location to the destination location) user device 210 will be traveling when utilizing the network resources, and/or information indicating a period of time during which user device 210 will utilize the network resources… For example, the request to reserve network resources may include resource information identifying a particular service to be provided to user device 210 for a particular period of time and at a particular location… In some implementations, base station 220 may determine that the request to reserve network resources is associated with network resources of another base station 220. For example, base station 220 may determine that network resources are to be reserved along a route of travel identified in the request. Base station 220 may determine that a first portion of the route of travel is associated with network resources of base station 220 and that a second portion of the route of travel is associated with network resources of another base station 220. Base station 220 may generate a first schedule allocating network resources of base station 220 along the first portion of the route of travel and may generate a second schedule allocating network resources of the other base station 220 along the second portion of the route of travel. In some implementations, base station 220 may send the second schedule to the other base station 220… For example, the schedule may include information identifying user device 210 (e.g., the identifier identifying the user and/or user device 210 included in the request to reserve network resources), information identifying the particular service, information identifying the particular location, and/or information identifying the particular period of time.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Conway into Xu, since Xu suggests a technique of resource allocation for user device by a base station, and Conway suggests the beneficial way of performing such resource allocation for a time duration between the resource reservation start timing and the resource reservation termination timing which are determined for each base station to ensure that a user receives a particular quality of service and may allow for network resources to be more efficiently allocated among user devices (Conway, paragraph 11) in the analogous art of communication.

For claim 7. Xu and Conway disclose all the limitations of claim 1, and Xu further teaches: wherein the at least one NG-RAN is selected when the PDU session is created, when the UE is in a connected mode, when a user plane of the PDU session is activated, when the PDU session is modified, when the UE is registered, or when handover is performed. (Xu, fig 14, paragraph 393-408, “Step 1401: An E-UTRAN decides to hand over a UE to an NG-RAN… Step 1402: The E-UTRAN transmits a handover required message to an MME. This message contains the identifier of a target NG-RAN node and a source-to-target transparent transmitter.”)

For claim 8. Xu and Conway disclose all the limitations of claim 1, and Xu further teaches: wherein the QoS reservation profile is provided to the NG-RAN when the PDU session is created. (Xu, fig 14, paragraph 409-414, “Step 1407: The AMF transmits a handover request message to the NG-RAN. This message contains PDU session information to be established. The information about the PDU session contains a session identifier, session Qos information, Qos flow information, uplink tunnel information for each session, a source-to-target transparent transmitter and/or Qos information of a Qos flow.”)

For claim 9. Xu and Conway disclose all the limitations of claim 1, and Xu further teaches: wherein the QoS reservation profile is provided to the NG-RAN when the AMF provides a QoS profile to a serving NG-RAN of the UE. (Xu, fig 14, paragraph 409-414, “Step 1407: The AMF transmits a handover request message to the NG-RAN. This message contains PDU session information to be established. The information about the PDU session contains a session identifier, session Qos information, Qos flow information, uplink tunnel information for each session, a source-to-target transparent transmitter and/or Qos information of a Qos flow.”; please notes NG-RAN is a serving RAN since it serves UE after handover)

For claim 10. Xu and Conway disclose all the limitations of claim 1, and Xu further teaches: wherein when the NG- RAN performs admission control, the QoS reservation profile is configured such that the NG-RAN considers non-activated Flow or the PDU session as being activated. (Xu, fig 14, paragraph 409-414, “Step 1408: The NG-RAN transmits a handover request acknowledgement message to the AMF. This message contains one or more pieces of the following information: a target-to-source transparent transmitter, wherein the target-to-source transparent transmitter can further contain the mapping between a Qos flow in the PDU session and an EPS bearer, i.e., the identifier of the EPS bearer mapped by a Qos flow and/or the mapped Qos information; the target-to-source transparent transmitter can further contain information about a successfully established PDU session; and the PDU session information comprises a PDU session identifier and a list of identifiers of successfully established Qos flow in the PDU session; a list of PDU session information accepted to be established by the NG-RAN, wherein the list of PDU session information contains the PDU session identifier, downlink tunnel information for the PDU session over an NG3 interface, Qos flow information accepted in the PDU session, rejected Qos flow information, and tunnel information for data forwarding over the NG3 interface; for a successfully established Qos flow in a successfully established PDU session, if the a 5G-RAN has received a suggestion of downlink data forwarding given by the source base station, the 5G-RAN allocates, to the corresponding PDU session, tunnel information for data forwarding over the NG3 interface; and, for a successfully established Qos flow, if the 5G-RAN has received a proposal of downlink data forwarding given by the source base station and the data forwarding is possible, the 5G-RAN allocates, to the corresponding PDU session, tunnel information for data forwarding over the NG3 interface; a list of PDU session information rejected to be established by the NG-RAN, wherein the list of PDU session information contains the PDU session identifier and the causes for rejection.”; successfully established mean activated)

For claim 11. Xu and Conway disclose all the limitations of claim 1, however Xu doesn’t teach: wherein the NG-RAN is determined based on at least one of network configuration information, region information, a moving path and a speed of the UE, and a network congestion level.
Conway from the same or similar fields of endeavor teaches: wherein the NG-RAN is determined based on at least one of network configuration information, region information, a moving path and a speed of the UE, and a network congestion level. (Conway, fig 5, paragraph 41-59, “As shown in FIG. 5, process 500 may include receiving a request to reserve network resources for user device 210 (block 510)… For example, the request may include information indicating… a route (e.g., a starting location, a destination location, and/or a path for traveling from the starting location to the destination location) user device 210 will be traveling when utilizing the network resources, and/or information indicating a period of time during which user device 210 will utilize the network resources… For example, the request to reserve network resources may include resource information identifying a particular service to be provided to user device 210 for a particular period of time and at a particular location… In some implementations, base station 220 may determine that the request to reserve network resources is associated with network resources of another base station 220. For example, base station 220 may determine that network resources are to be reserved along a route of travel identified in the request. Base station 220 may determine that a first portion of the route of travel is associated with network resources of base station 220 and that a second portion of the route of travel is associated with network resources of another base station 220. Base station 220 may generate a first schedule allocating network resources of base station 220 along the first portion of the route of travel and may generate a second schedule allocating network resources of the other base station 220 along the second portion of the route of travel. In some implementations, base station 220 may send the second schedule to the other base station 220… For example, the schedule may include information identifying user device 210 (e.g., the identifier identifying the user and/or user device 210 included in the request to reserve network resources), information identifying the particular service, information identifying the particular location, and/or information identifying the particular period of time.”; paragraph 36, “Processing system 430 may further measure quality and strength of a connection, and/or may determine position information for user device 210, such as, for example, a current position of user device 210, a set of future positions of user device 210, a speed of travel of user device 210, a direction of travel of user device 210, etc.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Conway into Xu, since Xu suggests a technique of resource allocation for user device by a base station, and Conway suggests the beneficial way of determining such base station based on region information and/or a moving path and a speed of the user device to ensure that a user receives a particular quality of service and may allow for network resources to be more efficiently allocated among user devices (Conway, paragraph 11) in the analogous art of communication.

For claim 12. Xu teaches: An next generation radio access network (NG-RAN) device in a wireless communication system, the device comprising: a memory; and at least one processor coupled to the memory, wherein the at least one processor (Xu, fig 14, paragraph 409-414, implicit that NG-RAN contains processor and memory) is configured to:
receiving, by the NG-RAN, a QoS (Quality of Service) reservation profile from an access and mobility management function (AMF), wherein the QoS reservation profile includes information on a Flow or a PDU (Protocol Data Unit) session for which resource reservation is required, (Xu, fig 14, paragraph 409-414, “Step 1407: The AMF transmits a handover request message to the NG-RAN. This message contains PDU session information to be established. The information about the PDU session contains a session identifier, session Qos information, Qos flow information, uplink tunnel information for each session, a source-to-target transparent transmitter and/or Qos information of a Qos flow.”)
based on reception of the QoS reservation profile, the NG-RAN performs resource reservation for the Flow or the PDU session and allows a handover related to the Flow or PDU. (Xu, fig 14, paragraph 409-414, “Step 1408: The NG-RAN transmits a handover request acknowledgement message to the AMF. This message contains one or more pieces of the following information: a target-to-source transparent transmitter, wherein the target-to-source transparent transmitter can further contain the mapping between a Qos flow in the PDU session and an EPS bearer, i.e., the identifier of the EPS bearer mapped by a Qos flow and/or the mapped Qos information; the target-to-source transparent transmitter can further contain information about a successfully established PDU session; and the PDU session information comprises a PDU session identifier and a list of identifiers of successfully established Qos flow in the PDU session; a list of PDU session information accepted to be established by the NG-RAN, wherein the list of PDU session information contains the PDU session identifier, downlink tunnel information for the PDU session over an NG3 interface, Qos flow information accepted in the PDU session, rejected Qos flow information, and tunnel information for data forwarding over the NG3 interface; for a successfully established Qos flow in a successfully established PDU session, if the a 5G-RAN has received a suggestion of downlink data forwarding given by the source base station, the 5G-RAN allocates, to the corresponding PDU session, tunnel information for data forwarding over the NG3 interface; and, for a successfully established Qos flow, if the 5G-RAN has received a proposal of downlink data forwarding given by the source base station and the data forwarding is possible, the 5G-RAN allocates, to the corresponding PDU session, tunnel information for data forwarding over the NG3 interface; a list of PDU session information rejected to be established by the NG-RAN, wherein the list of PDU session information contains the PDU session identifier and the causes for rejection.”)
Xu doesn’t teach: based on that the NG-RAN is on a moving path of a user equipment (UE) 
Conway from the same or similar fields of endeavor teaches: based on that the NG-RAN is on a moving path of a user equipment (UE) (Conway, fig 5, paragraph 41-59, “As shown in FIG. 5, process 500 may include receiving a request to reserve network resources for user device 210 (block 510)… For example, the request may include information indicating… a route (e.g., a starting location, a destination location, and/or a path for traveling from the starting location to the destination location) user device 210 will be traveling when utilizing the network resources, and/or information indicating a period of time during which user device 210 will utilize the network resources… For example, the request to reserve network resources may include resource information identifying a particular service to be provided to user device 210 for a particular period of time and at a particular location… In some implementations, base station 220 may determine that the request to reserve network resources is associated with network resources of another base station 220. For example, base station 220 may determine that network resources are to be reserved along a route of travel identified in the request. Base station 220 may determine that a first portion of the route of travel is associated with network resources of base station 220 and that a second portion of the route of travel is associated with network resources of another base station 220. Base station 220 may generate a first schedule allocating network resources of base station 220 along the first portion of the route of travel and may generate a second schedule allocating network resources of the other base station 220 along the second portion of the route of travel. In some implementations, base station 220 may send the second schedule to the other base station 220… For example, the schedule may include information identifying user device 210 (e.g., the identifier identifying the user and/or user device 210 included in the request to reserve network resources), information identifying the particular service, information identifying the particular location, and/or information identifying the particular period of time.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Conway into Xu, since Xu suggests a technique of resource allocation for user device by a base station, and Conway suggests the beneficial way of performing such resource allocation based on that the base station is on a moving path of the device to ensure that a user receives a particular quality of service and may allow for network resources to be more efficiently allocated among user devices (Conway, paragraph 11) in the analogous art of communication.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185. The examiner can normally be reached Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA HUYNH/Primary Examiner, Art Unit 2462